JOHN R. GIBSON, Senior Circuit Judge,
dissenting.
I respectfully dissent.
The majority errs in ordering preliminary injunctive relief with respect to targeted residential picketing, about which the district court has made careful findings, and with respect to the residential picketing zones, on which the district court expressly reserved ruling pending further exploration of the subject.
The Supreme Court last visited residential picketing in Madsen v. Women’s Health Center, Inc., — U.S. -, 114 S.Ct. 2516, 129 L.Ed.2d 593 (1994). The Court there distinguished between statutes or ordinances, and injunctive orders, and made clear that a content-neutral, generally-applicable statute or ordinance, as opposed to an injunctive order, should be considered under the constitutional standard set forth in Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 2753-54, 105 L.Ed.2d 661 (1989). Madsen, — U.S. at -, 114 S.Ct. at 2523-25 (also citing Frisby v. Schultz, 487 U.S. 474, 480, 108 S.Ct. 2495, 2500, 101 L.Ed.2d 420 (1988)). Under these cases, the court should determine whether the time, place and manner regulations are narrowly tailored to serve a significant governmental interest.
In considering the targeted residential picketing, the district court correctly applied the analysis required by Madsen and Frisby and found that the Fargo ordinance was content and viewpoint neutral. Further, the district court was satisfied that the ordinance’s 200 feet restriction on focused protest was a proper exercise of the City Commission’s legislative discretion, and that the protection of residential privacy was a significant governmental interest. The district court then determined that the ordinance narrowly defined the area within which focused protest is prohibited and was narrowly tailored to protect only unwilling recipients of the communication. The court concluded that the Fargo ordinance prohibited only targeted residential picketing and clearly defined such picketing. Finally, the court found the ordinance’s complete prohibition necessary where the picketing is narrowly directed at the household and not the public.
The district court held that the ordinance prohibits speech primarily directed at those presumptively unreceptive to it, and the City has a substantial and justifiable interest in banning such speech. The court today does not suggest that the district court’s findings are clearly erroneous, nor that such specific findings supporting the ordinance’s restrictions are an abuse of discretion. In my view, the findings of the district court fully support its ruling with respect to targeted residential picketing, and I think this court errs grievously and ignores the strong policy interest in protecting residential privacy by ordering that the Fargo ordinance be preliminarily enjoined.
The district court expressed dissatisfaction with the scope of the residential picketing zone ordinance, but wished to explore the issue further. It must be recognized that the district court made findings of the impact of picketing on residents of the neighborhood, who are not direct objects of the picketing, and pointed to neighborhood surveys conducted by the Fargo Police Department which showed that the picketing annoyed and harassed an overwhelming majority of residents, and negatively impacted on their sense of neighborhood well-being, tranquility, privacy, and enjoyment of their homes. Many of the residents would not allow children to play outside when the picketers were pres*777ent, in part, because they found the graphic signs offensive and felt children should not be exposed to such materials. After these surveys, the City Commission established the residential zone by a 3-2 vote. While at first blush the scope of the zone appears to extend far beyond the target of the picketing, the district court found that the privacy interests of neighborhood residents, as well as the targets of the picketing, were substantially affected by the picketing. In spite of these findings, without final action by the district court and without any effort to engage in a Dataiphase analysis, this court today orders injunctive relief.
The order of the district court did no more than deny the Kirkeby group’s motion for summary judgment and motion for preliminary injunction and grant their motion for leave to file a second supplemental complaint. The court’s action today is simply unsupported and violates the teaching of Mayo v. Lakeland Highlands Canning Co., 309 U.S. 310, 316, 60 S.Ct. 517, 520, 84 L.Ed. 774 (1940), by ruling on a constitutional issue when the only issue on appeal is the propriety of a preliminary injunction pending further action in the ease. See Missouri-Kansas-Texas R.R. Co. v. Randolph, 182 F.2d 996, 999-1000 (8th Cir.1950). The court directs preliminary relief in spite of the fact that the district court has not yet made its final decisions on the merits of these issues. I would do no more than order that the district court expedite further consideration of the residential picketing zones and consider the issue when the record has been fully developed. We should leave the situation in place until we have final rulings from the district court.